Citation Nr: 1311457	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  04-36 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide (Agent Orange) exposure.

2.  Entitlement to service connection for hypertension to include as due to herbicide (Agent Orange) exposure.

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression, to include as due to herbicide (Agent Orange) exposure.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active duty from June 1965 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2008, the Board, among other things, stayed the service connection claims based on herbicide exposure pending the outcome of Haas v. Nicholson, 20 Vet. App. 257 (2006).  Following a lifting of the Haas stay, the Board remanded the claims for further development in October 2010 and again in October 2012.  Such development has been completed and this matter is returned to the Board for further consideration.  


FINDINGS OF FACT

1.  A clear preponderance of the evidence is against the fact that the Veteran served on land or on the inland waterways in the Republic of Vietnam during the Vietnam Era. 

2.  The preponderance of the evidence indicates that diabetes mellitus was not present in service or for many years thereafter, nor is there competent evidence linking it to any incident of service, to include claimed exposure to Agent Orange. 

3.  The preponderance of the evidence indicates that hypertension was not present in service or for many years thereafter, nor is there competent evidence linking it to any incident of service, to include claimed exposure to Agent Orange. 

4.  The preponderance of the evidence indicates that an acquired psychiatric disorder was not present in service or for many years thereafter, nor is there competent evidence linking it to any incident of service, to include claimed exposure to Agent Orange. 


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by active service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012). 

2.  Hypertension was not incurred in or aggravated by active service and may not be presumed to have been incurred or aggravated therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012). 

3.   An acquired psychiatric disorder was not incurred in or aggravated by active service and may not be presumed to have been incurred or aggravated therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a December 2002 letter, sent prior to the initial September 2003 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additional notice was sent in December 2005, April 2008, August 2008, March 2009 (limited to the diabetes claim), April 2009 (limited to the diabetes claim), October 2009, March 2012, July 2012 and November 2012.  These letters advised the Veteran of the evidence and information necessary to substantiate his service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The April 2008 letter advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  The claim was readjudicated by a SSOC in February 2013.

Further, VCAA notice error is not presumed to be prejudicial.  See Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696, 173 L.Ed.2d 532 (2009).  Neither the Veteran nor his representative has asserted any specific prejudice in any of the VCAA notice given.  The rating decision and the statement of the case (SOC) set forth detailed reasons and bases as to why the Veteran's claims was denied as well as the evidence that is needed to prove the claims.  Thus any error in the VCAA notice is shown to be harmless.

Relevant to the duty to assist, the Veteran's service treatment and personnel records, VA treatment records, and private treatment records have been obtained and considered.  The Board has reviewed the Veteran's Virtual VA claims file.  

Additionally, a history was obtained from official sources in an attempt to clarify whether the Veteran's service included service in Vietnam.  The matter was remanded twice by the RO in October 2010 and October 2012 to request verification of the Veteran's claimed temporary assignments to inland Vietnam.  Responses from the U.S. Army Joint Services Records Research Center (JSRRC) revealed that it could not verify that the Veteran went to the inland of Vietnam or was otherwise exposed to herbicides.  Attempts to verify such inland service via pay stubs showing combat pay likewise were unsuccessful with a response from the Defense Finance and Accounting Service (DFAS) stating that pertinent pay stubs had been destroyed.  Thus, it appears that attempts to obtain records confirming temporary inland Vietnam service have been exhausted.  The appellant has not identified any additional, outstanding records necessary to decide this pending appeal.  

The Veteran was afforded a VA examination in August 2012 which addressed diabetes and cardiovascular disability, including hypertension.  The RO's failure to conduct a VA examination to address the nature and etiology of the claimed psychiatric disorder does not prejudice the Veteran in light of the lack of evidence of any psychiatric disorder in service, or of psychosis manifested within a year of discharge.  The Veteran has not alleged any other potential service-related cause for his diabetes, hypertension and psychiatric disorder other than his claimed Agent Orange exposure.  Given the lack of probative evidence of such exposure, further evaluation would not serve any purpose other than to delay the outcome of this adjudication.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Analysis

Service Connection Claims

Applicable Law and Regulations

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2012).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012). 

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a type II diabetes, hypertension, or psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A §§ 1101 , 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012). 

A Veteran may be entitled to a presumption of service connection if he is diagnosed with certain enumerated diseases associated with exposure to certain herbicide agents if he served in the Republic of Vietnam during a prescribed period. 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Type II diabetes is among the diseases listed as presumptive to such exposure.

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).  The Federal Circuit has held that in order for the presumption of herbicide exposure to apply under this regulation, qualifying service in the Republic of Vietnam must have involved service on the landmass of Vietnam (often referred to as service "in country") or, at the very least, on the inland waterways ("brown water").  Such qualifying service does not include mere service on a deep-water naval vessel in the waters offshore ("blue water").  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); cert. denied, 129 S. Ct. 1002 (2009); VAOPGCPREC 27-97. 

The term "inland waterways" is not defined, however VA's Adjudication Procedure Manual Rewrite indicates that inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated. However, service aboard a ship that merely anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore to establish presumptive exposure to herbicides. Id.  However, there is exception regarding veterans who served as a coxswain. VA Adjudication Manual Rewrite, M21-MR, Part IV.ii.2.C.10.k (December 16, 2011).

The fact that a Veteran may be found to not be entitled to the foregoing regulatory presumption of service connection does not preclude consideration of the claim for service connection on a direct basis or on a presumptive basis as a chronic disease under 38 C.F.R. § 3.309(a).  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

The Veteran claims that service connection is warranted for Type II diabetes, hypertension and an acquired psychiatric disorder as due to exposure to Agent Orange.  As the outcome of these claims turns upon whether the Veteran has been exposed to Agent Orange, the Board shall address these claimed disabilities together in a single discussion.  

His contentions specifically set forth in a January 2004 statement were that he was aboard the U.S.S. Ticonderoga in April 1967, and was attached to a COD crew.  He indicated that he flew into Da Nang, Vietnam twice to pick up parts and mail for the crew.  Each time, he was on land for 14 hours.  He also reported that he returned to Da Nang in March 1969 and was online for 45 days, drawing combat pay for that period.  

A March 2010 statement from the Veteran detailed his service aboard the U.S.S. Ticonderoga, with his dates of herbicide exposure limited to a 60 day period.  He could not recall the actual dates he was required to fly into Da Nang to pick up aircraft parts for A4s and F8 fighter jets.  He said that there should be flight logs kept that would indicate those dates.  He claimed exposure to Agent Orange both from serving on land in Vietnam on several occasions and aboard ship in waters surrounding Vietnam.  He enclosed a meritorious unit citation and a RVN campaign medal.  He indicated that he was first diagnosed with diabetes in 2003 by a Dr. S at the VA in Oxnard, California.  He then transferred to the VA facility in North Hills, California.  

Service treatment records are negative for any findings or complaints of diabetes, hypertension or for any psychiatric disorder.  Specifically his June 1965 enlistment examination showed normal cardiovascular system, endocrine system and psychiatric condition.  His blood pressure was 134/84.  The accompanying report of medical history revealed the Veteran to deny problems with high blood pressure, sugar/albumin in his urine, depression/excess worry, frequent trouble sleeping/nightmares, loss of memory/amnesia, nervous trouble of any sort or any problems with drugs or alcohol.  On separation examination in June 1969, he again had normal cardiovascular, endocrine, and psychiatric systems.  

Service personnel records include his DD-214 showing the Veteran had 1 years 7 months and 14 days foreign or sea service.  His most significant duty station was aboard the U.S.S. Ticonderoga CVA-14 (Ticonderoga).  His military occupational specialty (MOS) was AK 8000/0000, (related civilian occupation--stock clerk).  His decorations included the National Defense Service Medal, Vietnam Service Medal, and RVN Campaign Medal with device.  The service personnel records showed that he was aboard the Ticonderoga from January 8, 1968 to June 20, 1969.  The rest of his service is shown to be based in California.  In May 1969, he was authorized to wear the Armed Forces Expeditionary Medal for service on Ticonderoga while participating in Operation "Formation Star" off the coast of Korea during the period of January 23, 1968 to March 22, 1968.  

VA treatment records show findings of elevated blood pressure as early as October 1999, during which his blood pressure reading was 144/100.  In January 2000, he was given a diagnosis of hypertension, with blood pressure reading on 3 separate visits shown to be 158/114, 150/100 and 120/82.  He continued to be followed up for hypertension in March 2000, with a reading of 134/96.  Records from August 2000 gave an assessment of hypertension, with medication prescribed.  He also was noted to be anxious on examination and was assessed in August 2000 with hypertension and anxiety.  He had improvement in his hypertension with medication shown in December 2000, with a reading of 130/100 reported.  Records from March 2001 described his hypertension as having issues as he could not get his diastolic readings below 90.  Improvement was shown in April 2001, with his hypertension described as "well controlled" with a reading of 110/80.  

On VA follow-up in September 2001, issues with blood pressure as well as psychiatric complaints were again recorded.  His blood pressure had been at 140/100 the past 2 weeks, and he reported sleep problems being unable to stay asleep.  He denied feeling depressed but on objective examination, he showed a depressed affect.  The assessment was stress reaction and hypertension.  Records from October 2001 through December 2001 revealed his hypertension was not controlled, with readings of 150/100 and 144/100 recorded respectively.  Also in October 2001, the Veteran reported sleeping better with much improvement in his depression and a better mood.  He continued to be assessed with hypertension as well as anxiety/depression.  A December 2001 record gave a blood pressure reading of 144/100. 

On follow-up records from January 2001 through April 2002, he continued to be followed for hypertension, with his blood pressure readings shown to be 140/98 in January 2002, 130/90 in February 2002 and 156/90 in March 2002.  Also in March 2002, he reported being stressed about recurrent thyroid issues, although he was generally doing well.  His hypertension was described as improved in an April 2002 record.  However he also underwent a cardiovascular consult in April 2002, for a history of chest pain about 2 weeks ago, with a past medical history of hypertension.  His blood pressure was 130/82 on the right arm and 135/80 on the left arm.  He was assessed with chest pain with a multiple cardiac risk factors, including a strong family history of hypertension.  

In May 2002 a VA primary care initial visit note reflects the Veteran's history of hypertension.  This note related the Veteran as having been aboard a ship in service, doing ammo loading.  This military history included being in the Navy from 1965 to 1969 including being in Vietnam aboard ship.  There was no exposure to Agent Orange to the best of his knowledge.  Review of systems was significant for his psychiatric, endocrine and cardiovascular statuses to all be abnormal.  He had occasional chest pain but was unsure whether this was due to asthma or heart problems.  He also reported occasional palpitations and a strong family history of cardiovascular problems.  He reported taking Effexor and was feeling down, particularly due to work circumstances.  On examination his blood pressure was 120/60.  The assessment included hypertension and depression.  He was prescribed Lisinopril and HCTZ for hypertension.  He was prescribed Prozac for depression.  

Also in May 2002, for the first time, his fasting blood sugar was reported to be high.  He needed to be careful about his carb intake and would benefit from statins, with plans to prescribe him some.  His depression screen was positive in another May 2002 note.  

In August 2002 the Veteran was seen for complaints of blood pressure not being well controlled lately.  He also complained that after the medication change to Prozac, he was feeling depressed and also reported feeling like a "bundle of nerves" and was jumpy and shaky.  He reported that Effexor seemed to work better for him.  He indicated that he had chest pains a few weeks ago, but did not seek treatment.  On examination his blood pressure was 150/100 and 130/96.  He was assessed with hypertension and depression.  He was counseled about diet and weight control in controlling his blood pressure.  On follow-up in September 2002, he was noted to have his blood pressure to be well controlled in the evening, but no so well in the morning.  He was avoiding caffeine and was exercising and watching his diet.  His mood seemed to be flattening out, and he felt less jittery.  He indicated that while on vacation he was less anxious and upset if things went wrong.  Examination revealed his blood pressure to be 120/80.  He was assessed with hypertension, doing well on current regimen.  He was trying to diet and exercise.  

The Veteran filed his initial claim for compensation in November 2002.  

A January 2004 statement from the Veteran's doctor, Dr. G.S, from the Center for Family Health described the Veteran as having been in Vietnam War during those years in which Agent Orange was sprayed most prolifically.  Because of this, the Veteran was deemed to be entitled to service connected disabilities related to this exposure; most specifically, he has Type II diabetes.  

A November 2009 VA examination addressed a claimed back disorder and provided no information pertinent to the claimed issues on appeal or in regards to his claimed Agent Orange exposure.  

An August 2012 VA examination of Type II diabetes gave a medical history of a date of diagnosis of diabetes in 2003, with oral hypoglycemic agents used to manage it.  He visited his diabetic care provider twice a month.  He had no complications of the diabetes, but in pertinent part, was deemed to have cardiac conditions at least as likely due to diabetes mellitus.  This cardiac condition was deemed to be permanently aggravated by his diabetes.  The diagnosed cardiac condition was checked off as coronary artery disease (CAD).  The examiner did not check of hypertension.  There was a history of the Veteran having developed chest pain, and undergoing testing including stress test and echocardiogram, after which it was determined he did not suffer from a myocardial infarction.  He denied chest pain since this episode.  He was followed by primary care.  He did not meet the criteria for ischemic heart disease or any other heart disease.  

Examination revealed his blood pressure was 142/91, heart rate was 72, with normal heart sounds and pulses.  He had no evidence of cardiac hypertrophy or dilatations.  Following examination and review of the claims file, the examiner determined that the claimed condition was at least as likely as not incurred in or caused by his claimed in-service incident.  The rationale was that the Veteran was in service in Vietnam and was exposed to Agent Orange in separate periods between 1967 and 1969.  As a result of this exposure, he developed Type II diabetes and as a result of the diabetes, he developed coronary artery disease.  In regards to hypertension, no specific etiology opinion was given, but the examiner noted that he was diagnosed with hypertension in 1998, before he was diagnosed with diabetes in 2003.  The rest of the examination addressed genitourinary issues not relevant to this appeal.  

Attempts to verify the Veteran's claimed exposure to Agent Orange in service yielded the following findings.  A May 2009 JSRRC statement regarding Navy and Coast Guard ships during the Vietnam era indicated that JSSRC reviewed numerous official military documents, ship logs and other sources of information pertaining to Navy and Coast Guard ships and the use of tactical herbicides.  To date, there was no evidence that the Navy or Coast Guard ships transported tactical herbicides to the RVN or that ships operating off the coasts of RVN used, stored, tested or transported herbicides.  Additionally JSSRC cannot verify that any shipboard Veteran was exposed to tactical herbicide based on contact with aircraft that flew over Vietnam or equipment used there.  Therefore JSRRC can provide no evidence to support the Veteran's claim of exposure to tactical herbicide agent serving aboard a Navy ship during the Vietnam era. 

Agent Orange parameters from JSRRC indicated that the 1968 command history from the Ticonderoga, showing that it conducted special operations on Yankee Station in the Northern Gulf of Tonkin from 1/26/68-3/14/68, 3/26/68-4/6/68, 4/25/68-5/12/68, 5/21/68-6/14/68 and 6/27/68-7/23/68.  For the rest of 1968 the ship did not perform another WESTPAC deployment.  The JSRRC reviewed deck logs from 10/1/68-11/30/68 and they did not document that the ship conducted operations off the contiguous waters off the coast of Vietnam during this reporting period.  Also, the deck logs did not document personnel flying into Da Nang, RVN.  It has been JSRRC's experience that U.S. Naval aircraft landings in RVN without mishap or unusual circumstances are not normally documented in Navy unit history or deck logs. 

A June 2012 letter from the Defense Finance and Accounting Service (DFAS)  in response to a request for information to verify combat pay status claimed by the Veteran, stated that all leave and earnings statements (LES) prior to January 1993 have been destroyed in accordance with established records disposition schedules.  

Thereafter a July 2012 letter from the VA AMC advised the Veteran of the inability to obtain his LES and that DFAS confirmed that all such records from prior to 1993 have been destroyed.  The letter asked the Veteran to send records confirming combat pay if he had them in his possession.  There was no reply to this request from the Veteran.

An August 2012 formal finding of unavailability for the Veteran's LES obtained from the DFAS was made pertaining to attempts to verify the Veteran's contentions that he was assigned to Da Nang for 45 days and received combat pay.  The DFAS determined that his LAS are unavailable for review, and that all procedures to obtain these records for verification of his combat pay have been correctly followed.  All efforts to obtain the needed information have been exhausted and further attempts would be futile.  DFAS detailed the efforts including the VA's request to DFAS resulting in a negative reply, with DFAS stating that the records had been destroyed, and a July 2012 10 day letter to the Veteran resulting in no verification of combat pay.  

A January 2013 formal finding was made by the AMC concerning a lack of information required to corroborate the Veteran's contentions associated with his claims for service connection for hypertension, an acquired psychiatric disability and for diabetes mellitus, all claimed due to herbicide exposure.  This confirmed that all procedures to obtain this information and negative replies had been obtained from JSRRC.  

The only evidence clearly supporting his contentions of qualifying service in Vietnam for purposes of exposure to Agent Orange is shown to be the Veteran's own written statements and history provided by him to medical professionals.  While he is competent to testify about his duties in service, the Board finds the official service records and the information from official sources more probative and persuasive than the Veteran's allegations.  While he has pointed to the awards do not establish service on the mainland of Vietnam.  

The Veteran's credibility is harmed by contradictory statements he made in regard to the time he claimed to have flown into Da Nang, Vietnam to pick up parts.  He claimed that this took place in 1967.  However his personnel records clearly show that he was in California, and not aboard the Ticonderoga in 1967.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  Such an inconsistent history shown regarding the claimed time he was said to have been sent to the mainland of Vietnam for errands from the Ticonderoga is shown to leave suspect the rest of the Veteran's lay history.  Thus, his credibility is not only damaged in regards to his allegations of flying in and out of Vietnam to pick up parts and mail, but also in regards to his unsubstantiated claims that he had alternate exposure to Agent Orange by being sent on a temporary 45 day assignment in Vietnam, again unsubstantiated.  

Further undermining his claims of exposure to Agent Orange in Vietnam is the May 2002 primary care note which related a history provided by the Veteran of having been "in Vietnam; on board ship; no Agent Orange exposure to his knowledge".  This language suggests that the Veteran remained aboard the U.S.S. Ticonderoga off the coast of Vietnam, and did not venture onto the mainland.  He made no claim of flying onto the mainland until after he filed his claim for benefits in November 2002.  There is no evidence in the available history of the Ticonderoga, that this ship, an aircraft carrier, performed inland waterway service or qualified as docking to the shore to establish presumptive exposure to herbicides during the time that the Veteran served aboard it from January 8, 1968 to March 6, 1969.  

In regards to the January 2004 letter from Dr. G.S., which stated that the Veteran was entitled to service connection for diabetes based on his service during the Vietnam War during years in which Agent Orange was used prolifically, this is not supported by the official records regarding the Veteran's claimed exposure, and appears based on the Veteran's recitation of his history, rather than review of the records.  Likewise the opinion from the VA examiner in the August 2012 VA examination which stated that the Veteran's diabetes and complications including CAD were as likely as not related to service, was based on a rationale that assumed the Veteran had been exposed to Agent Orange, with the Veteran's recited history relied upon rather than the official record.  Thus, the Board finds the letter from Dr. G.S. and the August 2012 VA examiner's etiology opinions are inconsistent with the other evidence of record and warrant no probative value. See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

In summary, the Board concludes that the preponderance of the evidence is against the Veteran's contention that he was exposed to herbicides during his service.  As herbicide exposure is not established, his subsequent diabetes is not presumed to be related to herbicide exposure.  In regards to the Veteran's claimed psychiatric disorder and hypertension, neither is presumptive to herbicide exposure, and the current medical evidence does not include medical opinions regarding the etiology of either disorder and the claimed herbicide exposure, which is not shown by the evidence.  To the extent that the August 2012 VA examination did determine that a cardiovascular disorder other than hypertension, specifically CAD, was caused by the diabetes, such opinion is mooted by the fact that the evidence does not show inservice herbicide exposure.  

Additionally the preponderance of the evidence establishes that the Veteran's claimed disabilities of diabetes, hypertension and a psychiatric disorder were not shown in service or for many years thereafter, and there is no competent opinion linking any of these disorders to service for reasons other than the alleged herbicide exposure.  Accordingly, there is no basis upon which to establish service connection for diabetes, hypertension and an acquired psychiatric disorder, and the claims are denied. 

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the evidence of record is against the claim for service connection for Type II diabetes, hypertension and an acquired psychiatric disorder, and these claims must be denied. 



ORDER

Entitlement to service connection for Type II diabetes is denied. 

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for an acquired psychiatric disorder is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


